        Case: 3:19-cv-00210-jdp Document #: 27 Filed: 05/27/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


    VONELL LAVELL SHAW,

                              Plaintiff,
                                                                  OPINION and ORDER
           v.
                                                                       19-cv-210-jdp
    ANGELA HODGE and MARY E. LEATHERS,

                              Defendants.


        Pro se plaintiff and prisoner Vonell Lavell Shaw is proceeding on a claim that defendants

Angela Hodge (a nursing supervisor) and Mary Leathers (a nurse) violated the Eighth

Amendment by intentionally giving him medication that they knew was prescribed to another

prisoner and then refusing to provide medical treatment when he became ill. Defendants move

for summary judgment. Dkt. 18.

        In their declarations, both defendants say that they accidentally gave Shaw the wrong

medication on one occasion. Hodge says she gave Shaw duloxetine. Dkt. 21, ¶ 5. She doesn’t

say what that is, but the Mayo Clinic describes it as an anti-depressant.1 When Hodge learned

of her mistake, she says that she contacted the on-call physician, who “had no concerns and

gave no orders for treatment.” Id., ¶ 12. Leathers says that she gave Shaw Benadryl. Dkt. 22,

¶ 5. When Leathers realized her mistake, she informed the charge nurse, who then assessed

Shaw. Id., ¶ 10. Neither defendant describes any illness that Shaw suffered as a result of the

mistake.




1
 https://www.mayoclinic.org/drugs-supplements/duloxetine-oral-route/description/drg-
20067247.
        Case: 3:19-cv-00210-jdp Document #: 27 Filed: 05/27/20 Page 2 of 2



       Shaw didn’t respond to defendants’ motion for summary judgment, which means I must

accept defendants’ version of the facts as undisputed. See Yancick v. Hanna Steel Corp., 653 F.3d

532, 543, 653 F.3d 532 (7th Cir. 2011). At most, those facts show that defendants were

negligent in failing to exercise greater care before dispensing Shaw’s medication. But that isn’t

enough to show an Eighth Amendment violation, which requires evidence that the defendants

knew that they were subjecting Shaw to a substantial risk of serious harm. See Forbes v. Edgar,

112 F.3d 262, 266 (7th Cir. 1997). The evidence doesn’t support that inference, so I will grant

defendants’ motion for summary judgment.



                                            ORDER

       IT IS ORDERED that the motion for summary judgment filed by defendants Angela

Hodge and Mary Leathers, Dkt. 18, is GRANTED. The clerk of court is directed to enter

judgment in favor of defendants and close this case.

       Entered May 27, 2020.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               2
